DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,498,964. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 

Instant Application No. 17/231,144
US Patent 10,498,964
Claim 1
A method for stabilizing an image capture device, comprising: 


stabilizing first images captured by the image capture device; 














responsive to detecting an exceptional activity, stopping stabilizing of second images captured by the image capture device after the exceptional activity is detected; and 



stabilizing third images captured by the image capture device after the exceptional activity is completed.
Claim 1
An image stabilization device for stabilizing an imaging device, comprising: 


(see lines 19-22 of claim 1 for stabilizing the imaging device) 

sensors for providing sensor data comprising orientation data, angular velocity data, and acceleration data; one or more arms; one or more motors, each motor associated with a respective arm; and a control unit, the control unit configured to: 

set a sepoint of the imaging device to a default setpoint, the setpoint corresponding to an orientation of the imaging device; receive sensor data from the sensors; 

determine whether a flip condition exists; 
in response to determining that the flip condition exists, stop operating at least one of the motors of the image stabilization device so that the default set-point is not maintained and the imaging device is not stabilized; and 

in response to determining that the flip condition does not exist, maintain the default setpoint to stabilize the imaging device by moving at least one of the one or more arms with one of the respective motors.
Claim 14
An image stabilization device for stabilizing an imaging device, comprising: a processor configured to: 





set at least one of a pitch angle or a roll angle of the image stabilization device to respective constant values and allow a yaw angle of the image stabilization device to vary; 

while the yaw angle is less than a threshold angle, maintain the yaw angle at a constant relative to a reference platform; 







when the yaw angle reaches the threshold angle, stop keeping the yaw angle relative to a reference platform constant; and 














set the yaw angle to follow a direction of motion of the reference platform.

An image stabilization device for stabilizing an imaging device, comprising: sensors for providing sensor data comprising orientation data, angular velocity data, and acceleration data; one or more arms; one or more motors, each motor associated with a respective arm; and a control unit, the control unit configured to: 

set a setpoint of the imaging device to a default setpoint; receive sensor data from the sensors; in response to the sensor data, 


maintain the default setpoint of the imaging device by moving at least one of the one or more arms with at least one of the respective motors; 

stop maintaining the default setpoint; identify, based on the exceptional movement in at least one of a yaw direction, a pitch direction, and a roll direction of the image stabilization device, an activity, wherein the image stabilization device is worn by or carried by a person performing the activity; and operate the one or more motors of the image stabilization device according to an activity profile associated with the activity.

Claim 8
The image stabilization device of claim 6, wherein the exceptional movement comprises an acceleration in the yaw direction, wherein the activity is a panning activity, and wherein the activity profile includes operating the motors of the image stabilization device to follow, instead of to stabilize, the imaging device in the yaw direction.


A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations for stabilizing an imaging device, the operations comprising operations to: 

vary a yaw angle of an image stabilization device so that the yaw angle remains constant relative to a reference platform that is in motion; and 



when the yaw angle reaches a threshold, vary the yaw angle to follow a direction of motion of the reference platform.
Claim 15
A method for stabilizing an imaging device with an image stabilization device, comprising: 





operating, based on sensor data, motors of the image stabilization device to stabilize the imaging device to a default setpoint; 

identifying an exceptional movement of the image stabilization device, wherein the exceptional movement indicates that the image stabilization device is to stop maintaining the default setpoint; identifying, based on the exceptional movement of the image stabilization device in at least one of a yaw direction, a pitch direction, and a roll direction, an activity, wherein the image stabilization device is worn by or carried by a person performing the activity; and operating the motors of the image stabilization device according to an activity profile associated with the activity. 
    
Claim 16
 The method of claim 15, wherein the exceptional movement comprises an acceleration in the yaw direction, wherein the activity is a panning activity, to follow, instead of to stabilize, the imaging device in the yaw direction. 



 	Since claim 1 in the instant application is a broader recitation of claim 1 
in Patent # 10,498,964; then it would have been obvious to modify claim 1  of Patent # 10,498,964 to get claim 1 in the instant application for the purpose of simplifying the image processing of the image capture device. 

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,866. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	For example, note the following similarities between the patent claims and the application claims. 
Instant Application No. 17/231,144
US Patent 10,992,866
Claim 1
A method for stabilizing an image capture device, comprising: 





stabilizing first images captured by the image capture device; 



responsive to detecting an exceptional activity, stopping stabilizing of second images captured by the image capture device after the exceptional activity is detected; and 

stabilizing third images captured by the image capture device after the exceptional activity is completed.

A method for stabilizing an imaging device with an image stabilization device, comprising: 

setting a setpoint of the imaging device to a default setpoint, the setpoint corresponding to an orientation of the imaging device; 

stabilizing the imaging device with the image stabilization device according to the default setpoint; 

determining whether a flip condition exists; 
in response to determining that the flip condition exists, stopping operation of the image stabilization device so that the default setpoint is no longer maintained and the imaging device is not stabilized; and 

in response to determining that the flip condition does not exist, maintaining the default setpoint to stabilize the imaging device.


An image stabilization device for stabilizing an imaging device, comprising: a processor configured to: 

set at least one of a pitch angle or a roll angle of the image stabilization device to respective constant values and allow a yaw angle of the image stabilization device to vary; 

while the yaw angle is less than a threshold angle, maintain the yaw angle at a constant relative to a reference platform; 

when the yaw angle reaches the threshold angle, stop keeping the yaw angle relative to a reference platform constant; and set the yaw angle to follow a direction of motion of the reference platform.
Claim 6
An image stabilization device for stabilizing an imaging device, comprising: a control unit, the control unit configured to: 

set a setpoint of the imaging device to a default setpoint; identify an exceptional movement of the image stabilization device, wherein the exceptional movement is identified based on one or more movements of the image stabilization device over time, and wherein the exceptional movement indicates that the image stabilization device is to stop maintaining the default setpoint; identify, based on the exceptional movement in at least one of a yaw direction, a pitch direction, and a roll direction of the image stabilization device, an activity, wherein the image stabilization device is worn by or carried by a person performing the activity; and operate the image stabilization device according to an activity profile associated with the activity.

Claim 8 
The image stabilization device of claim 6, wherein the exceptional movement comprises an acceleration in the yaw direction, wherein the activity is a panning activity, and wherein the activity profile includes operating the image stabilization device to follow, instead of to stabilize, the imaging device in the yaw direction.

Claim 18
A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations for stabilizing an imaging device, the operations comprising operations to: 

vary a yaw angle of an image stabilization device so that the yaw angle remains constant relative to a reference platform that is in motion; and 

when the yaw angle reaches a threshold, vary the yaw angle to follow a direction of motion of the reference platform.

Claim 15
An image stabilization device for stabilizing an imaging device and configured to: identify an exceptional movement of the image stabilization device, wherein the exceptional movement indicates that the image stabilization device is to stop maintaining a default setpoint; identify, based on the exceptional movement of the image stabilization device, an activity, wherein the image stabilization device is worn by or carried by a person performing the activity; and operate the image stabilization device according to an activity profile associated with the activity.

Claim 16
The image stabilization device of claim 15, wherein the exceptional movement comprises an acceleration in a yaw direction, wherein the activity is a panning activity, and wherein to operate the image stabilization device according to follow, instead of to stabilize, the imaging device in the yaw direction. 
    



 	Since claim 1 in the instant application is a broader recitation of claim 1 in Patent # 10,992,866; then it would have been obvious to modify claim 1 of Patent # 10,992,886 to get claim 1 in the instant application for the purpose of simplifying the image processing of the image capture device. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 9, 12, 13, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al. (US-PGPUB 2019/0220087).
 	Regarding claim 1, Ishii discloses a method for stabilizing an image capture device (see figs. 10, 17A), comprising: 

 	responsive to detecting an exceptional activity (Given condition is satisfied; see S11 in fig. 17A and paragraph 0265), stopping stabilizing of second images captured by the image capture device after the exceptional activity is detected (Disabling the orientation change of the car CA corresponding to the pitching is turned OFF. Thus, the orientation of the car CA conforms to the inclination of the course CS; see figs. 17A, 17B, 23 and paragraphs 0265-0267, 0288); and 
 	stabilizing third images captured by the image capture device after the exceptional activity is completed (The disabling mode can be set to be ON when the condition is not satisfy, thus display image is prevented from being shaken; see paragraphs 0264-0268 and figs. 10, 16-17B).

 	Regarding claim 2, Ishii discloses everything claimed as applied above (see claim 1). In addition, Ishii discloses detecting the exceptional activity comprises: inferring, based on movements over time, a user intention to deviate from maintaining a default setpoint for capturing images (Disabling mode can be set to be ON or OFF based on the intention of the user or the past play status of the user; see paragraph 0268). 

claim 3, Ishii discloses everything claimed as applied above (see claim 1). In addition, Ishii discloses setting a setpoint to a default setpoint, the setpoint corresponding to an orientation of the image capture device (The user is instructed to take a reference pose, then the initial point-of-view position and/or the initial line-of-sight direction of the user is detected and stored; see steps S1-S2; fig. 10 and paragraph 0231). 

 	Regarding claim 4, Ishii discloses everything claimed as applied above (see claim 3). In addition, Ishii discloses stabilizing the third images captured by the image capture device after the exceptional activity is completed comprises: responsive to the exceptional activity completing, resetting the setpoint for capturing the third images to the default setpoint (The disabling mode can be set to be ON when the condition is not satisfy, thus display image is prevented from being shaken; see paragraphs 0264-0268 and figs. 10, 16-17B).

 	Regarding claim 5, Ishii discloses everything claimed as applied above (see claim 3). In addition, Ishii discloses the default setpoint is received from a user (User provides the reference pose; see steps S1-S2; fig. 10 and paragraph 0231). 

 	Regarding claim 9, Ishii discloses everything claimed as applied above (see claim 1). In addition, Ishii discloses detecting the exceptional activity comprises: determining that the exceptional activity exists responsive to a probability of an existence of the exceptional activity exceeding a threshold (For an advanced level user, 

 	Regarding claim 12, Ishii discloses everything claimed as applied above (see claim 1). In addition, Ishii discloses detecting the exceptional activity comprises: detecting the exceptional activity based on an analysis of an image stream from the image capture device, wherein objects in the image stream indicate the exceptional activity (Disabling mode may be turned ON or OFF based on the play history information about the user. Thus, the disabling mode can be set to be ON or OFF based on the intention of the user or the past play status of the user; see paragraph 0268). 

 	Regarding claim 13, Ishii discloses everything claimed as applied above (see claim 1). In addition, Ishii discloses the exceptional activity is detected using a model that is trained using a training data set that includes a first subset of at least one of first images or first video sequences indicative of the exceptional activity and a second subset of at least one of second images or second video sequences not indicative of the exceptional activity (Using a demo image. The demo image is an image displayed for demonstration before and/or after the game or at the other like timing. For example, information about a video showing a game performed by using the moving body of the user and the demo image is displayed by playing back the video; see fig. 16 and paragraph 0175). 

claim 14, Ishii discloses an image stabilization device for stabilizing an imaging device (see fig. 1), comprising: 
 	a processor (processing section 100; see fig. 1 and paragraph 0147) configured to: 
 	set at least one of a pitch angle or a roll angle of the image stabilization device to respective constant values (The virtual camera VC is set so that in FIG. 11, the pitching of the virtual camera VC, which is the rotational motion about the XV axis, is not performed and in FIG. 12, the rolling of the virtual camera VC, which is the rotational motion about the ZV axis, is not performed; see paragraph 0240) and allow a yaw angle of the image stabilization device to vary (The yawing of the virtual camera VC, which is the rotational motion about the YV axis, is allowed; see paragraph 0240); 
 	while the yaw angle is less than a threshold angle, maintain the yaw angle at a constant relative to a reference platform (The disabling mode can be set to be ON when the condition is not satisfy, thus display image is prevented from being shaken; see paragraphs 0264-0268 and figs. 10, 16-17B); 
 	when the yaw angle reaches the threshold angle, stop keeping the yaw angle relative to a reference platform constant; and set the yaw angle to follow a direction of motion of the reference platform (Given condition is satisfied, disabling the orientation change of the car CA corresponding to the pitching is turned OFF. Thus, the orientation of the car CA conforms to the inclination of the course CS; see S11 in fig. 17A and paragraph 0265 and figs. 17A, 17B, 23 and paragraphs 0265-0267, 0288). 

claim 18, Ishii discloses a non-transitory computer-readable storage medium (Processor that operates based on a program and a memory that stores the program; see paragraph 0147), comprising executable instructions that, when executed by a processor, facilitate performance of operations for stabilizing an imaging device (see figs. 10, 17A, 23), the operations comprising operations to: 
 	vary a yaw angle of an image stabilization device so that the yaw angle remains constant relative to a reference platform that is in motion (The disabling mode can be set to be ON when the condition is not satisfy, thus display image is prevented from being shaken; see paragraphs 0264-0268 and figs. 10, 16-17B); and 
 	when the yaw angle reaches a threshold, vary the yaw angle to follow a direction of motion of the reference platform (Given condition is satisfied, disabling the orientation change of the car CA corresponding to the pitching is turned OFF. Thus, the orientation of the car CA conforms to the inclination of the course CS. Perform changing position based on movement information; see S11 in fig. 17A and paragraph 0265; figs. 17A, 17B, step s24 in fig. 23 and paragraphs 0265-0267, 0288, 0239-0241). 

 	Regarding claim 19, Ishii discloses everything claimed as applied above (see claim 18). In addition, Ishii discloses the operations further comprise instructions to: infer that a user intends for the yaw angle to follow the motion of the reference platform in a yaw direction (Disabling mode can be set to be ON or OFF based on the intention of the user or the past play status of the user; see paragraph 0268, 0239-0241, 0265-0267, 0288).

claim 20, Ishii discloses everything claimed as applied above (see claim 18). In addition, Ishii discloses the motion of the reference platform is determined based on at least one of rotational velocities and accelerations of the reference platform or a curve motion profile of the reference platform (Using demo motion, including acceleration information. The demo information is an image displayed for demonstration before and/or after the game or at the other like timing. For example, information about a video showing a game performed by using the moving body of the user and the demo image is displayed by playing back the video; see fig. 16 and paragraphs 0175, 0153).

Allowable Subject Matter
9. 	Claims 6-8, 10-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 


Contact Information
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/04/2021